Citation Nr: 0016619	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  95-30 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

What evaluation is warranted for hypertensive cardiovascular 
disease, currently evaluated as 30 percent disabling from 
June 8, 1993.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

Initially, this claim included the issue noted on page one of 
this decision and entitlement to service connection for foot 
problems.  In April 1998 and again in July 1998, the Board 
remanded the veteran's claim to the RO for additional 
development.  In November 1998, the veteran appeared before 
the undersigned member of the Board and gave testimony in 
support of his claim.  In April 1999, the Board denied the 
service connection issue, and remanded the increased rating 
issue to the RO for additional development.  The case is now 
ready for further appellate review.   



REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992). Submission of a well-grounded claim 
invokes VA's duty to assist the veteran in developing 
relevant facts. 38 U.S.C.A. § 5107(a).  The duty to assist 
includes obtaining an accurate and fully descriptive medical 
examination. 38 C.F.R. § 4.1, 4.2 (1999); Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1995); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

This case was before the Board in April 1999.  At that time, 
the case was remanded to the RO for a VA examination 
sufficient to address the rating criteria of 38 C.F.R. § 
4.104 Diagnostic Code 7007-7101, both prior to and as of 
January 12, 1998.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise. Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Under the old criteria, A 100 percent evaluation was provided 
for hypertensive heart disease with definite signs of 
congestive failure, more than sedentary employment precluded.  
A 60 percent evaluation was provided for hypertensive heart 
disease with marked enlargement of the heart, confirmed by 
roentgenogram, or the apex beat beyond midclavicular line, 
sustained diastolic hypertension, diastolic 120 or more, 
which may have been reduced, dyspnea on exertion, more than 
light manual labor is precluded.  38 C.F.R. § 4.104; 
Diagnostic Code 7007 (prior to January 12, 1998).

A 60 percent evaluation was provided for hypertensive 
vascular disease (essential arterial hypertension) with 
diastolic pressure predominantly 130 or more and severe 
symptoms.  A 40 percent rating was warranted for diastolic 
pressure predominately 120 or more.  38 C.F.R. § 4.104; 
Diagnostic Code 7101 (effective prior to January 12, 1998).

Under the current criteria, a 100 percent evaluation may be 
assigned for chronic congestive heart failure, or; workload 
of 3 MET's or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  A 60 percent 
evaluation may be assigned for hypertensive heart disease 
with more than one episode of acute congestive heart failure 
in the past year, or; workload of greater than 3 MET's but 
not greater than 5 MET's results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 60 percent. 38 C.F.R. § 4.104; 
Diagnostic Code 7007 (effective January 12, 1998).  

A 60 percent evaluation may be assigned for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) with diastolic pressure predominantly 130 or 
more, and a 40 percent evaluation may be assigned where there 
is diastolic pressure predominately 120 or more. 38 C.F.R. § 
4.104; Diagnostic Code 7101 (effective January 12. 1998).   

Moreover, 38 C.F.R. § 4.104, Note (2) (effective January 12, 
1998) provides: When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination by exercise 
testing cannot be done for medical reasons, an estimation by 
a medical examiner of the level of activity (expressed in 
METs and supported by specific examples, such as slow stair 
climbing, or shoveling snow) that results in dyspnea, 
fatigue, angina, dizziness, or syncope may be used.

VA examined the veteran in November 1999.  That VA heart 
examination report does not indicate the level of metabolic 
equivalents (METs) that resulted in dyspnea, fatigue, angina, 
dizziness, or syncope; however, it does note that the veteran 
complained of shortness of breath brought on by exertion.   
The cardiac catheterization report also notes that the 
veteran's ejection fraction was 53 percent. The examiner did 
not comment on whether the veteran was precluded from more 
than light manual labor due to his service-connected heart 
condition.  

The most recent VA examination, which was ordered by the 
Board, does not contain information sufficient to determine 
whether the veteran has met the criteria for an increased 
rating under the applicable rating criteria.  Thus, the 
Board's previous remand orders were not complied with.  The 
Board acknowledges the RO's efforts in this case to obtain 
examination findings sufficient to address the rating 
criteria.  Nevertheless, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter, "the 
Court") recently held that when the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance. See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:


1.  The veteran should be scheduled for a 
VA heart evaluation.  The claims folder, 
a copy of this remand, and copies of the 
old and new rating criteria should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should acknowledge such review 
in the examination report.  The examiner 
should review the claims file, examine 
the veteran and provide findings that 
take into account the former and revised 
provisions of the rating schedule:

(a) If medically feasible, the veteran 
should be afforded an exercise stress 
test. The level of METs that results in 
dyspnea, fatigue, angina, dizziness, or 
syncope should be reported.  If the level 
of METs that results in dyspnea, fatigue, 
angina, dizziness, or syncope cannot be 
reported for medical reasons, then the 
examiner must so state and must give an 
estimation of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing, or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope.

(b) The examiner should state whether or 
not the veteran's heart condition 
precludes more than light manual 
employment.

(c) The examiner should state whether or 
not there is angina on moderate exertion.

(d) The examiner should state whether or 
not there is chronic congestive heart 
failure, or residual findings of 
congestive heart failure.

2.  All examination findings along with 
complete rationale of opinions and 
conclusions should be set forth in a type 
written report.

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.

4.  Following completion of the 
foregoing, the RO should then review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.  The RO should then 
readjudicate the claim.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
then be provided with a supplemental 
statement of the case and afforded the 
appropriate period of time in which to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




